Exhibit21.1 Subsidiaries of the Registrant Name of Entity State of Organization PRC Williston, LLC Delaware Sharon Hunter Resources, Inc Colorado Magnum Hunter Resources GP, LLC Delaware Magnum Hunter Resources LP Delaware Triad Hunter, LLC Delaware Alpha Hunter Drilling, LLC Delaware Eureka Hunter Pipeline, LLC Delaware Hunter Disposal, LLC Delaware Hunter Real Estate, LLC Delaware MHR Acquisition Company I, LLC Delaware MHR Acquisition Company II, LLC Delaware MHR Acquisition Company III, LLC Delaware MHR Callco Corporation Alberta, Canada MHR Exchangeco Corporation Alberta, Canada
